DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 19 allowed.  The following is an examiner’s statement of reason for allowance.
Claim 1 is allowed because the prior art fails to disclose either singly or in combination the claimed patellofemoral support comprising a sleeve, a strap assembly having straps extending helically about the sleeve and selectively secured thereto and a buttress having a continuous arcuate shape, the buttress arranged to removably secure to a strap assembly, wherein the buttress has  first and second sections arranged to extend from an inside surface of the strap assembly,  wherein the buttress forms edges having different radii and defines a flat portion, wherein the buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge over the surface of the buttress defined by a width between the first and second peripheral edges; wherein the at least one series of ribs is formed from a thickness of the buttress, the at least one series of ribs extend over the first and second sides of the buttress in alternating first and second rows into the thickness of the buttress, respectively, wherein the at least one series of ribs form elongate clearances over the surfaces of the first and second sides and extend a depth short of the thickness of the buttress, and the clearances are spaced apart by individual ribs in alternating first and second rows on opposed sides of the buttress, wherein the different radii are continuous without interruption.  
The closest prior art of record is Simmons  (US 2004/0153017) which discloses a patellofemoral support comprising a sleeve ([0033]; Fig. 2), a strap assembly ([0033]) having straps extending helically about the sleeve ([0030], [0036]) and selectively secured thereto ([0034]) and a buttress having a continuous arcuate shape (Fig. 2, [0027]) the buttress arranged to removably secure to a strap assembly (Fig.2 , [0034]).  However, Simmons fails to disclose a buttress having first and second sections arranged to extend from the inside surface of the strap assembly, wherein the buttress forms edges having different radii and defines a flat portion and wherein the buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge over the surface of the buttress defined by a width between the first and second peripheral edges;  the at least one series of ribs extend over the first and second sides of the buttress in alternating first and second rows into the thickness of the buttress, respectively, wherein the at least one series of ribs form elongate clearances over the surfaces of the first and second sides and extend a depth short of the thickness of the buttress, and the clearances are spaced apart by individual ribs in alternating first and second rows on opposed sides of the buttress, wherein the different radii are continuous without interruption.
Gaylord (US 7004919) teaches a patellofemoral support (Fig. 4A, col. 6, lines 9-21) having a strap assembly (Fig. 3) and a buttress (Fig. 3, col. 7, lines 15-25) having first and second sections (Fig. 3) arranged to extend from the inside surface of the strap assembly (col. 6, line 57 – col, 7, lines 3; col. 7, lines 26-43).  However, Gaylord fails to teach wherein the buttress wherein the buttress forms edges having different radii and defines a flat portion and defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge over the surface of the buttress defined by a width between the first and second peripheral edges;  the at least one series of ribs extend over the first and second sides of the buttress in alternating first and second rows into the thickness of the buttress, respectively, wherein the at least one series of ribs form elongate clearances over the surfaces of the first and second sides and extend a depth short of the thickness of the buttress, and the clearances are spaced apart by individual ribs in alternating first and second rows on opposed sides of the buttress, wherein the different radii are continuous without interruption.
Abe (JP 2009233149A, English translation provided) teaches a patellofemoral support (Fig. 1, [0023]) comprising a sleeve (Fig. 1, [0023])  and a buttress (Fig. 1) wherein the buttress forms edges having different radii (Fig. 7) and defines a flat portion (Fig. 7) and wherein buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge (Fig. 7), wherein the at least one series of ribs is formed from a thickness of the buttress (Fig. 1), wherein the at least one series of ribs forms elongate clearances (Fig. 1), and the clearances are spaced apart by individual ribs on the buttress (Fig. 7).  However, Abe fails to teach wherein the buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge over the surface of the buttress defined by a width between the first and second peripheral edges;  the at least one series of ribs extend over the first and second sides of the buttress in alternating first and second rows into the thickness of the buttress, respectively, wherein the at least one series of ribs form elongate clearances over the surfaces of the first and second sides and extend a depth short of the thickness of the buttress, and the clearances are spaced apart by individual ribs in alternating first and second rows on opposed sides of the buttress and wherein the radii are continuous without interruption.
Claims 2-12 are allowed for depending from allowed claim 1.
Claim 19 is allowed because the prior art fails to disclose singly or in combination, the claimed allowed because the prior art fails to disclose either singly or in combination the claimed patellofemoral support comprising a sleeve, a strap assembly and a buttress consisting of an elastomeric material and having an arcuate shape with first and second ends, the buttress arranged to removably secure to an inside surface of the strap assembly, the buttress forming edges having different radii and defining a flat portion, wherein the buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge, the at least one series of ribs is formed from a thickness of at least the flat portion, the at least one series of ribs extending over the first and second sides of the buttress forming elongate clearances over the surfaces of the first and second sides and extending a depth short of the thickness of the buttress, and the clearances are spaced apart by individual ribs in alternating first and second rows on opposed sides of the buttress, respectively, wherein the different radii of the edges are continuous without interruption.
The closest prior art of record is Simmons  (US 2004/0153017) which discloses a patellofemoral support comprising a sleeve ([0033]; Fig. 2), a strap assembly ([0033]) and a buttress having an arcuate shape with first and second ends (Fig. 2, [0027]), the buttress arranged to removably secure to an inside surface of the strap assembly (Fig. 2, [0034]).  However, Simmons fails to disclose wherein the buttress consists of an elastomeric material and forms edges having different radii and defining a flat portion, wherein the buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge, the at least one series of ribs is formed from a thickness of at least the flat portion, the at least one series of ribs extending over the first and second sides of the buttress forming elongate clearances over the surfaces of the first and second sides and extending a depth short of the thickness of the buttress, and the clearances are spaced apart by individual ribs in alternating first and second rows on opposed sides of the buttress, respectively, wherein the different radii of the edges are continuous without interruption.
Abe (JP 2009233149A, English translation provided) teaches a patellofemoral support (Fig. 1, [0023]) comprising a sleeve (Fig. 1, [0023])  and a buttress (Fig. 1) consisting of an elastomeric material ([0021]) wherein the buttress forms edges having different radii and defining a flat portion (Fig. 7), wherein the buttress forms edges having different radii that are continuous without interruption and wherein the buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge, the at least one series of ribs is formed from a thickness of at least the flat portion (Fig. 7), the at least one series of ribs extending along the first and second sides of the buttress forming elongate clearances, and the clearances are spaced apart by individual ribs in alternating first and second rows (Fig. 7), wherein the differed radii of the edges are continuous without interruption (Fig. 7).
However, Abe fails to teach the at least one series of ribs extending  over the first and second sides of the buttress forming elongate clearances over the surfaces of the first and second sides and extending a depth short of the thickness of the buttress, and the clearances are spaced apart by individual ribs in alternating first and second rows on opposed sides of the buttress.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786            

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786